In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Richmond County (Leone, J.), dated December 11, 1995, which, upon an order dated November 6, 1995, granting the plaintiffs’ motion for summary judgment on the first cause of action in the complaint, is in favor of the plaintiffs and against them in the principal sum of $62,175.
Ordered that the judgment is reversed, on the law, with costs, the plaintiffs’ motion is denied, and the order dated November 6, 1995, is vacated.
The plaintiffs failed to establish through competent evidence that there existed five loan agreements between the plaintiffs and the defendants payable on demand. The defendants raised triable issues of fact with respect to the actual parties to the loan agreements and the terms of repayment. Where the intent of the parties depends upon a choice between reasonable inferences to be drawn from extrinsic evidence, interpretation of an agreement must be determined by the trier of fact (see, Federated Assocs. v Howard Johnson Co., 144 AD2d 531). Accordingly, the Supreme Court erred in granting the plaintiffs’ motion for summary judgment on the first cause of action in the complaint. O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.